Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The amendments and arguments filed on 06/30/2022 are acknowledged and have been fully considered.  Claims 1-19 are now pending.  Claims 1 and 9 are amended; claims 8 and 12 are withdrawn as they are not the el; claims 10-19 are new.
Claims 1-7, 9-11, and 13-19 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050142089 A1 (Lu et al., 2005).

In regards to claims 1-7, 10-11, Lu teaches a mascara composition in the form of a water-in-oil emulsion (see Lu, 0029) comprising cetyl dimethicone copolyol (i.e. a low HLB value surfactant (see instant specification, 0074)), trimethylsiloxysilicate (see Lu, 0064), silicone gum such as Q2-1401 or Q2 1403 (see Lu, 0296-0297), a non-silicone volatile oil (see Lu, 0047-0052), a coloring agent (see Lu, 0135), a modified clay such as hectorite (i.e. a silicate clay (see instant specification, 0129)), and less than 5% wax (see Lu, 0353). 
In regards to claims 9 and 13, the silicone gums have a viscosity greater than 100000 MPas (which is the same as 100000 cSt) (see Lu, paragraph 0291). Further, as evidenced by the instant specification, Q2-1401 and Q2-1403 are  silicone gums with a viscosity greater than 60,000 cSt and less than 300,000 cSt (see paragraphs 0056-0057). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 16-17, Lu teaches an example of a total of 1.8% w/w of surfactant (ABIL EM 90 AND BELSIL DMC 6038) (see Lu, 0441). “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 1.8% w/w of surfactant would have the same properties as a composition comprising 2% by weight of surfactant.

Lu does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Lu with a reasonable expectation of success to obtain the composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  US PGPUB 20050142089 A1 (Lu et al., 2005) detailed above for claims 1-7, 9-11, 13, and 16-17 in view of US PGPUB 20220192959 A1 (Sebban Znaty et al., 2022).

The teachings of Lu have been described supra.

Lu is silent on the use of surfactants listed in the claims.

	Sebban Znaty teaches a mascara composition (see Sebban Znaty, 0228) comprising trimethylsiloxysilicate resins (see Sebban Znaty, 0154), at least one oil (see Sebban Znaty,01687-0177), and a surfactant, such as glyceryl stearate or PEG-10 dimethicone/vinyl dimethicone crosspolymer (see Sebban Znaty, 0103 and 0166). 

In regards to claims 14-15 and 18-19, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu and Sebban Znaty to formulate a water-in-oil emulsion comprising water, oil, glyceryl stearate in the amount of 1.8% w/w, trimethyl siloxysilicate resin, a wax in the amount of 1-15% by weight, and a silicone gum such as Q2-1401 or Q2-1403, as it is a surfactant that is known to have a low HLB value (see Sebban Znaty, 0103), like cetyol dimethicone copolyol. One with ordinary skill in the art would be motivated to simply substitute the surfactant of Lu with the surfactant of Sebban Znaty to obtain predictable results with a reasonable expectation of success. One with ordinary skill would be motivated to simply substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

Applicant’s arguments with respect to the reference Caes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejections are made over Lu and over Lu in view of Sebban Znaty.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611